Electronically Filed
                                                       Supreme Court
                                                       SCWC-13-0000020
                                                       15-JUL-2014
                                                       10:14 AM


                            SCWC-13-0000020

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                            E*TRADE BANK,
                    Respondent/Plaintiff-Appellee,

                                  vs.

                            BRUCE CHADWICK,
                    Petitioner/Defendant-Appellant,

                                  and

 BONNIE SUE CHADWICK; MORTGAGE ELECTRONIC REGISTRATION SYSTEMS,
 INC.; MOVADO GROUP, INC.; PUUNOA HOMEOWNERS ASSOCIATION, INC.,
                           Defendants


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-13-0000020; CIVIL NO. 09-1-0781(2))

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Bruce Chadwick’s

Application for Writ of Certiorari filed on June 3, 2014, is

hereby rejected.

          DATED: Honolulu, Hawai#i, July 15,2014.

Gary Victor Dubin,
Frederick J. Arensmeyer,
and Zeina Jafar                   /s/ Mark E. Recktenwald
for petitioner
                                  /s/ Paula A. Nakayama
Robert E. Chapman
and Mary Martin                   /s/ Sabrina S. McKenna
for respondent
                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson